Citation Nr: 0611556	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  96-45 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for sinusitis, to 
include as due to herbicide exposure.   

2.	Entitlement to an initial rating in excess of 10 percent 
for a left knee disability.  

3.	Entitlement to rating in excess of 10 percent for post- 
traumatic stress disorder (PTSD), prior to April 14, 
2003.  

4.	Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to 
June 8, 2000.  

5.	Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine from June 
8, 2000.  

6.	Entitlement to a rating in excess of 10 percent for 
residuals of a shrapnel wound of the left anterior 
thigh.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1971, to 
include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994 and April 2000 rating 
decisions of the RO in St. Louis, Missouri, and a March 1996 
rating decision of the RO in Wichita, Kansas.

In a September 1996 decision, the Board affirmed the RO's 
denial of the veteran's claims of entitlement to an increased 
rating for residuals of shrapnel wound of the left anterior 
thigh and entitlement to service connection for sinusitis, to 
include as due to herbicide exposure. The veteran 
subsequently appealed the denial to the United States Court 
of Appeals for Veterans Claims (Court). In an Order dated in 
November 1998, the Court vacated the Board's denial and 
remanded the claims back to the Board for further 
adjudication.  In a June 1999 decision the Board granted 
service connection for the veteran's back disability and the 
RO subsequently granted a 10 percent rating for this 
disability from August 12, 1994, and a 40 percent rating from 
June 8, 2000.  

In a decision of June 2004, the Board denied all the claims 
currently on appeal.  The veteran again appealed the Board's 
decision to the Court.  In an Order dated in August 2005, the 
Court again vacated the Board's denial and remanded the 
claims back to the Board for further adjudication.  The case 
is now before the Board for further appellate consideration.  

The issues of entitlement to an initial rating in excess of 
10 percent for a left knee disability, entitlement to a 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine from June 8, 2000, and entitlement to a 
rating in excess of 10 percent for residuals of a shrapnel 
wound of the left anterior thigh are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Competent medical evidence indicates that the veteran 
has sinusitis that is causally related to his military 
service, to include herbicide exposure in service.  

2.	Prior to April 14, 2003, the veteran's PTSD was 
manifested by symptoms causing definite occupational and 
social impairment.  

3.	Prior to June 8, 2000, the veteran's low back disorder 
was not manifested by moderate limitation of motion, 
moderate intervetebral disc syndrome with recurring 
attacks, or lumbosacral strain with muscle spasm on 
extreme forward bending, or unilateral loss of lateral 
spine motion in a standing position.




CONCLUSIONS OF LAW

1.	Sinusitis was incurred as a result of military service, 
to include exposure to herbicides. 38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 
(2005).  

2.	The criteria for a 30 percent evaluation for PTSD, prior 
to April 14, 2003, have been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).  

3.	The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine, prior 
to June 8, 2000, have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that an effective date for the award of benefits will 
be assigned if service connection is awarded.  Moreover, the 
Court has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's completely favorable decision in 
regard to the issue of entitlement to service connection for 
sinusitis, further assistance is unnecessary to aid the 
appellant in substantiating this claim. However, based on the 
favorable decision below in regard to this claim, the RO must 
now ensure that action is taken to provide appropriate notice 
to the veteran regarding the degree of disability assigned to 
this disability, as well as the effective date of such an 
evaluation and the evaluation assigned below to the veteran's 
PTSD prior to April 14, 2003, so as to be in compliance with 
the Court's finding in Dingess/Hartman v. Nicholson, supra.  
Since the Board denied below an evaluation in excess of 10 
percent for the veteran's low back disability prior to June 
8, 2000, the Court's ruling in Dingess/Hartman v. Nicholson, 
supra is moot in regard to this issue.  

In addition, the Board notes that the RO had dispatched a 
VCAA notice letter to the veteran June 2003.   This letter, 
in conjunction with the statements of the case and the 
numerous supplemental statements of the case described the 
law and regulations governing, and described the type of 
evidence necessary to establish, the veteran's various 
claims.  These documents also informed him of who was 
responsible for obtaining what evidence. Also, the June 2003 
VCAA notice essentially told the veteran to submit all 
relevant evidence and information in his possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits. See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. April 5, 2006). In this 
case, the VCAA notice was sent to the appellant subsequent to 
the initial rating actions currently being appealed. However, 
the rating action in this case were promulgated prior to the 
effective date of the VCAA.  Moreover, the appellant has had 
ample opportunity to submit additional argument and evidence 
after the VCAA notice was provided. 

In addition, it does not appear that any evidence is 
available but not yet associated with the record.  It is 
noted in this regard that the veteran has received several VA 
examinations that are necessary for the adjudication of the 
claims that are the subject of the decision below.  
Accordingly, the Board will now adjudicate these claims based 
on the evidence of record.  

I.	Service Connection for Sinusitis.  

The veteran is seeking entitlement to service connection for 
sinusitis, to include as a result of herbicide exposure. He 
contends that he was exposed to Agent Orange during active 
service and has had sinusitis since that time. He asserts 
that service connection is therefore warranted.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any sinus disorder. An April 1985 
X-ray of the veteran's sinuses showed underdeveloped frontal 
sinuses with no other abnormalities. A September 1994 report 
from N.I.A., M.D., indicated that the veteran had chronic 
sinusitis. Dr. A. did not comment on the etiology of the 
veteran's sinusitis. At his November 1995 personal hearing, 
the veteran testified that he did not have any problems with 
his sinuses or allergies prior to active service.

At his January 1996 VA examination, the veteran was diagnosed 
with inactive remote sinusitis by history. A February 1996 X-
ray report of the veteran's sinuses showed reactive osteitis 
of the region of the left frontal sinus, probably due to 
agent disease since the frontal sinus was otherwise normally 
aerated. It was noted that sclerotic changes along the 
nostril aspect of the left frontal sinus were probably due to 
a reactive osteitis secondary to inflammation. The examiner 
commented that he had no way of telling whether the 
inflammation was active or merely a residual from old 
inflammation.

At his February 2000 VA examination, the veteran reported 
difficulty breathing through his nose when his sinuses were 
congested. He also stated that he typically had a yellow or 
grey drainage from his sinuses. He denied any allergic 
symptoms or episodes of incapacitation in the prior year. 
Following an examination, the veteran was diagnosed with 
chronic sinusitis. The examiner opined that it was "as likely 
as not" that the veteran's sinusitis was due to Agent Orange 
exposure. In June 2000, the VA examiner again diagnosed the 
veteran with chronic sinusitis and opined that it was "at 
least as likely as not" due to Agent Orange exposure during 
service.

Following a March 2000 CT scan of the veteran's sinuses, he 
was diagnosed with mild right ethmoid and sphenoid sinus 
disease.

In a January 2001 VA examination report, the veteran was 
diagnosed with a history of recurrent sinusitis. The examiner 
stated that the sinusitis had no known relation to Agent 
Orange exposure. He further stated that there was no 
recommendation from the Agent Orange registry as to chronic 
sinusitis. It was his experience that there was no particular 
increased incidence of sinusitis in patients exposed to Agent 
Orange. In March 2001, the examiner indicated that he was the 
Agent Orange and Gulf Registry physician for the VA Medical 
Center in Kansas City.

In a June 2001 report, E.O.A., D.O., asserted that the 
veteran suffered from chronic sinusitis, subacute peripheral 
neuropathy, nasal obstruction, bronchitis, shortness of 
breath, chronic obstructive pulmonary disorder (COPD), chest 
pain, tingling, numbness, and migraines. He asserted that the 
veteran was clearly unable to work due to his illnesses 
caused by Agent Orange.

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service. See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

For purposes of establishing service connection for a 
disability or death resulting from exposure to an herbicide 
agent, including a presumption of service-connection, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. §§ 1110, 1113, 1116(a)(3); 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-113, 115 Stat. 976 (2001); 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military service, there is a rebuttable presumption that the 
following diseases were incurred in service if manifest to a 
compensable degree within specified periods, even if there is 
no record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma). See 38 C.F.R. § 3.309(e) (2002). 
For the purposes of § 3.307, the term "herbicide agent" means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the Vietnam era. See 38 C.F.R. § 
3.307(a)(6)(i) (2002).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii) (2003). The Board notes that 38 
U.S.C. § 1116(a)(2)(F), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-113, 115 Stat. 976 (2001), eliminates the requirement 
that respiratory cancers manifest within 30 years following 
service in the Republic of Vietnam.

In addition to removing the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure, the "Veterans Education and Benefits Expansion Act 
of 2001" also added diabetes mellitus Type 2 to the list of 
presumptive diseases as due to herbicides exposure (codifying 
regulation which had been in effect since July 2001), and 
provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era (which 
reversed the United States Court of Appeals for Veterans 
Claims holding in McCartt v. West, 12 Vet. App. 164 (1999) 
requiring that the veteran have a presumptive disease before 
exposure was presumed.)

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing discussion of presumptive 
service connection, regulations provide that a claimant is 
not precluded from establishing service connection by 
evidence of direct causation. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service. See 
38 C.F.R. § 3.303(d) (2002).  Service connection for 
residuals of Agent Orange exposure also may be established by 
showing that a disorder resulting in disability is, in fact, 
causally linked to such exposure. See Combee v. Brown, 34 F. 
3d 1039, 1044 (Fed. Cir. 1994).

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim for service connection 
for sinusitis.  The objective medical evidence of record 
reflects no findings indicative of sinusitis during service 
or for approximately 15 years after service.  Further, 
sinusitis is not a disorder for which presumptive service 
connection is in order in the sense that it is not among the 
enumerated disorders listed in 38 C.F.R. § 3.309 (a)(b) that 
have been determined by the Secretary to be subject to 
service connection based on exposure to certain herbicide 
agents.  

The veteran has contended, however, that his sinus disability 
was related to his exposure to the herbicide Agent Orange 
during his military service in the Vietnam. The veteran is 
presumed to have been exposed to herbicides while in Vietnam. 
38 U.S.C.A. § 1116, but, sinusitis is not one of the diseases 
listed in 38 C.F.R. § 3.309(e) as presumptively attributable 
to herbicide exposure. Service connection could, nonetheless, 
be established by competent evidence linking the sinustis to 
such exposure, or to another disease or injury in service. 
See Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994). Moreover, 
the record enumerated above does contain considerable 
competent medical evidence that tends to link the veteran's 
sinus disorder to Agent Orange. While there is also competent 
evidence that is against the veteran's claim for service 
connection for sinusitis as a residual of Agent Orange 
exposure, the preponderance of the evidence, which includes 
several medical opinions by VA physicians, is to the effect 
that there is a causal relationship between the veteran's 
exposure to Agent Orange during his Vietnam service and his 
currently diagnosed sinusitis.  Therefore, the Board in 
reviewing the available evidence concludes that service 
connection for sinusitis, claimed as a residual of exposure 
to Agent Orange, is warranted.

II.	A Rating in Excess of 10 percent for Lumbar Disc 
Disease, Prior to June 8, 2000.  

Service medical records contain no complaints, treatment, or 
diagnoses of any back disorders. At separation, the veteran's 
spine was noted as "normal." VA outpatient treatment records 
dated in September 1973 indicated that the veteran reported 
back pain for 2 weeks without trauma. No muscle tenderness or 
spasm was found. He again complained of back pain in August 
1990 and denied radiculopathy. A February 1995 X-ray report 
noted mild early spondylosis with questionable mild narrowing 
of the L5-S1 disc space.

An August 1995 report from Orthopedic Associates noted mild 
tenderness over the veteran's lumbar spine with motion. A 
neurological examination was normal. X-rays revealed minimal 
degenerative changes. The veteran was diagnosed with mild 
degenerative lumbar disc disease at L5-S1.

At a January 1996 VA examination, no postural abnormalities, 
fixed deformities, or muscle spasms were found in the lumbar 
spine and the veteran exhibited full range of motion with 
forward flexion to 90 degrees, backward flexion to 30 
degrees, lateral flexion to 45 degrees bilaterally, and 
rotation to 80 degrees bilaterally. Heel and toe walking were 
also within normal limits. The veteran was diagnosed with a 
remote injury to the lumbar spine with normal residuals. A 
February 1996 X-ray revealed a normal lumbar spine aside from 
minimal hypertrophic spurring of lumbar vertebral bodies. No 
fracture, bone destruction, bony defect, narrowing of 
intervertebral disc spaces, or other bone or joint 
abnormalities were seen. At a November 1996 VA examination, 
the veteran complained of low back pain radiculopathy to the 
left leg.

An August 1999 report from T.E.S., M.D., noted that the 
veteran had back pain radiating to the left leg with 
associated numbness and tingling, suggesting radiculopathy. 
Range of motion was limited and X-rays showed disc space 
narrowing at L4-5 and L5-S1. A diagnosis of post-traumatic 
osteoarthritis of the lumbar spine was offered. A 
contemporaneous MRI revealed degenerative disc changes at L1- 
2 and L4-5 with mild bulging, but without significant central 
spinal stenosis. No significant nerve root compression was 
observed.

VA examination conducted on June 8,2000, indicated that the 
veteran suffered from post-traumatic degenerative disc 
disease of the lumbar spine. The veteran complained of back 
pain with flare- ups when he climbed steps, walked for 
prolonged periods, or mowed his yard. He indicated that the 
flare-ups occurred approximately 10 days per year and 
required bed rest. He denied using crutches, braces, a cane, 
or other assistive devices. He was unable to lift, climb a 
ladder, or carry more than 30 pounds. Range of motion 
revealed forward flexion with pain beginning at 60 degrees, 
though the veteran could continue to 80 degrees. Rotation was 
to 35 degrees bilaterally and lateral bending was to 15 
degrees bilaterally. The veteran exhibited pain with all 
ranges of motion. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).

The veteran's service-connected low back disability was 
assigned a 10 percent evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5010 by an RO rating decision 
of July 1999.  Under the provisions of Diagnostic Code 5010 
traumatic arthritis of the lumbar spine is rated as 
degenerative arthritis on the basis of limitation of motion. 
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the relevant 
disability codes, a rating of 10 percent is for application 
for each such major joint or group or minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5010. Limitation of motion must be 
objectively confirmed by swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R§ 4.71(a), 
Part 4, Diagnostic Code 5010-5003 (2001).  Limitation of 
motion of the lumbar spine is evaluated under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5292, which assigns a 
20 percent evaluation for moderate limitation of lumbar spine 
motion and a 40 percent evaluation for severe limitation of 
lumbar spine motion.

A subsequent rating decision assigned a 40 percent rating for 
the veteran's low back disability, effective June 8, 2000, 
under the provisions of Diagnostic Code 5293.  The criteria 
of this diagnostic code provide for a 20 percent rating for 
symptoms indicative of moderate intervertebral disc syndrome 
with recurring attacks. A 40 percent rating is assigned under 
the provisions of Diagnostic Code 5293 if there are symptoms 
of severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.

During the relevant period, the veteran's low back disability 
could also be evaluated 
under the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 
5295.  Under the 
provisions of this diagnostic code, a 10 percent rating for 
lumbosacral strain is 
assigned if there is characteristic pain on motion. A 20 
percent rating is assigned if 
there is muscle spasm on extreme forward bending with 
unilateral loss of lateral 
motion in the standing position. A 40 percent rating requires 
a severe lumbosacral 
strain with listing of the entire spine to the opposite side, 
positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral 
motion with osteoarthritic changes, or narrowing and 
irregularity of the joint space, 
or some of the above symptoms with abnormal mobility on 
forced motion.  

Prior to the examination of the veteran's low back conducted 
on June 8, 2000, there 
was no clinical evidence indicative of more than very slight 
limitation of motion of 
the veteran's lumbar spine.  Therefore, prior to that date, 
an evaluation in excess of 
10 percent for the veteran's low back disability could not be 
sustained based on 
limitation of lumbar spine motion under the criteria of 
Diagnostic Code 5292.  
Moreover, prior to June 2000, there was no clinical evidence 
of such symptoms as 
muscle spasm or indications of severe lumbosacral strain 
which would support an 
evaluation in excess of 10 percent for the veteran's low back 
disability under the 
criteria of Diagnostic Code 5295.  Moreover, prior to June 8, 
2000, the competent 
medical evidence does not demonstrate that the veteran had 
symptomatology 
equating to more than mild degenerative disc disease of the 
lumbar spine.  While 
complaints of pain radiating into the left leg were noted 
beginning in late 1996, 
studies found no more than mild disc bulging and there was no 
stenosis or nerve 
root compression found.  The veteran's low back pain 
complaints appear to have 
been occasional prior to June 8, 2000, at which time it was 
noted on a VA 
examination that the veteran had complaints of back pain with 
flare-ups upon 
activity and that such flare-ups occurred when he climbed 
steps, walked for 
prolonged periods, or mowed his yard. At that time he also 
indicated that the flare-
ups occurred approximately 10 days per year and required bed 
rest.  No more than 
mild symptomatology was reported prior to that date.  
Therefore, an evaluation in 
excess of 10 percent for the veteran's low back disability is 
not warranted prior to 
June 8, 2000.

III.	Increased Rating for PTSD, prior to April 14, 2003.  

Service medical records contain no complaints, treatment, or 
diagnoses of any psychiatric disorders and no psychiatric 
disorders were noted at separation.

VA examination reports dated in May 1995, January 1996, and 
June 2000 reflect that the veteran complained of social 
isolation, sleep impairment, and "edgy" peer relationships. 
He denied panic attacks, obsessive or ritualistic behavior, 
flashbacks, nightmares, delusions, hallucinations, paranoia, 
and suicidal or homicidal ideas. Examinations revealed that 
the veteran was oriented to time, place, and person, and his 
memory for remote and recent events was intact, as was his 
judgment. He also exhibited adequate concentration. It was 
noted that the veteran was employed as a plumber. In May 
1995, the veteran was given a GAF score of 60 and the 
examiner commented that his incapacity was "slight."

In June 1995, the veteran submitted information about his 
employment history reflecting that he had been almost 
continuously employed from 1971 to 1993.

In January 1996, the veteran was diagnosed with dysthymia and 
depression with anxiety. He had reported having infrequent, 
daytime flashbacks of combat and the examiner commented that 
he was able to function at work though he manifested some 
psychological numbing. His prognosis was noted as being 
"fairly good" and his incapacity was "moderate."

At his June 2000 VA examination, the veteran reported 
becoming slightly depressed at times and stated that his 
impulse control was generally good. He denied having any 
hobbies but stated that it was due to his back disorder. He 
also denied any prior psychiatric treatment. The examiner 
diagnosed the veteran with PTSD and dysthmia, mild. He was 
given a GAF score of 65 to 70. His prognosis was noted as 
being good with mild incapacity. The examiner observed that 
the veteran had never sought psychiatric treatment and 
apparently did not see the need to seek treatment for mental 
problems or PTSD.

At his February 2001 and April 2003 VA examinations, the 
veteran reported that he was still employed. He denied 
involvement in social groups and stated that he confined 
himself to work and home. He reported occasional night 
sweats, nightmares, and flashbacks, but indicated that they 
had not affected his ability to carry out his duties at work. 
He again denied delusions, hallucinations, suicidal or 
homicidal ideas, obsessive or ritualistic behavior, panic 
attacks, depression, or loss of impulse control, and no 
inappropriate behavior was noted. He was oriented to time, 
place, and person and his hygiene was adequate. Memory for 
recent and remote events was intact. He was diagnosed with 
mild PTSD and given a GAF score of 60. The examiner commented 
that while the veteran's PTSD was somewhat symptomatic, he 
had not required any active treatment. In April 2003, the 
veteran was again diagnosed with PTSD with some worsening of 
symptoms but no indication of requiring more intensive 
psychiatric intervention or use of psychotropic medication. 
In a May 2003 addendum, the examiner gave the veteran a GAF 
score of 50, indicating moderately severe symptoms of 
nightmares, night sweats, but able to maintain gainful 
employment.

The Board notes that during the course of this appeal, VA 
issued new regulations for the evaluation of psychiatric 
disabilities, effective November 7, 1996. See 61 Fed. Reg. 
52695-52702 (1996). Accordingly, the Board will review both 
the pre- and post-November 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
due to PTSD. VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change. See VAOPGCPREC 3-00; see also 
Rhodan v. West, 12 Vet. App. 55, 57 (1998) (effective date 
rule prevents the application of a later, liberalizing law to 
a veteran's claim prior to the effective date of the 
liberalizing law).  

When a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies. See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result." Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002). Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings. 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Accordingly, the Board has the duty to adjudicate the 
appellant's claims under the old regulation for any period 
prior to the effective date of the new diagnostic codes, as 
well as under the new diagnostic code for the period 
beginning on the effective date of the new provisions. Wanner 
v, Principi, 17 Vet. App. 4, 9 (2003).

Under prior law, a 10 percent disability rating is warranted 
for emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment. See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996). A 30 percent disability 
rating is assigned where there is definite impairment in the 
ability to establish and maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment. Definite impairment has been construed 
to mean "distinct, unambiguous, and moderately large in 
degree." Id.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired. By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. Id. A 70 percent disability rating is 
warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired. The psychoneurotic symptoms had to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment. Id.

A 100 percent (total) disability rating is assigned under the 
former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment. Id. Each 
of the above three criteria provide an independent basis for 
granting a 100 percent schedular evaluation for PTSD. See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

Under the current provisions of Diagnostic Code 9411, a 10 
percent disability rating is warranted for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130 
(2003). A 30 percent disability rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). Id.

A 50 percent disability rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships. Id. A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. Id.

Finally, a 100 percent disability rating requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. Id.

The Board also notes that the evidence considered in 
determining the level of impairment under 38 C.F.R. § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code. Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, if applicable, those identified in the DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)). See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). Within the DSM-IV, Global 
Assessment Functioning (GAF) scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996). GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers). A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).

After a review of the evidence in conjunction with the 
potentially applicable rating criteria, it is the Board's 
opinion that the old criteria for the evaluation of the 
veteran's PTSD are more favorable to his claim for an 
increased rating for this disability prior to April 14, 2003.  
We note in this regard that the old criteria as applied in 
this case would cover the entire period relevant to the 
veteran's claim for an increased rating for PTSD prior to 
April 14, 2003.  In addition, unlike the new criteria, the 
former criteria are very general and do not require detailed 
documentation of specific symptoms to the degree required by 
the criteria that became effective in November 1996.  

The clinical record for the period between the date of 
service connection for PTSD and April 14, 2003, indicates the 
veteran's complaints of PTSD symptoms, including depression, 
social isolation, tensions with relationships, and sleeping 
problems.  With the exception of the June 2000 VA 
examination, the veteran's GAF scores were generally reported 
as 60, which indicates moderate symptomatology. Moreover, 
when a GAF score was not provided, as in January 1996, his 
incapacity was described as moderate.  With resolution of all 
reasonable doubt in the veteran's favor, the Board therefore 
finds that the veteran's PTSD symptoms from March 10, 1995, 
to April 14, 2003, approximated moderate severity and 
therefore warrant a 30 percent rating.  




ORDER

Entitlement to service connection for sinusitis, to include 
as due to herbicide exposure, is granted.

Entitlement to a 30 percent evaluation for PTSD prior to 
April 14, 2003, is granted.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine, prior to June 
8, 2000, is denied.


REMAND

The record contains a recently submitted statement from a 
private physician dated in March 2005 that suggests that the 
veteran's symptomatology due to his service connected left 
knee, left thigh, and low back disabilities may have 
significantly worsened since his most recent VA evaluations 
of these disabilities, which occurred in 2003. Since that is 
the case, the Board believes that a further VA examination of 
the disabilities should be conducted prior to further 
appellate consideration of the veteran's claims for increased 
ratings for his left knee, low back, and left thigh 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran an orthopedic 
examination to evaluate his left knee and 
low back disabilities. The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review.

The examiner should report all current 
diagnoses. The examiner should report the 
ranges of left knee motion and lumbar 
spine motion in degrees of motion, to 
include the degree of motion at which pain 
is first exhibited, and determine whether 
the left knee and lumbar spine 
disabilities are manifested by weakened 
movement, excess fatigability or 
incoordination. Such inquiry should not be 
limited to muscles or nerves. These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should assess whether the 
left knee disability is manifested by 
instability or subluxation. The examiner 
should express an opinion as to whether 
such instability or subluxation is slight, 
moderate, or severe.  The examiner should 
also report the existence of any symptoms 
of intervertebral disc disease and express 
an opinion as to whether such disability 
is mild, moderate, severe, or pronounced. 
The examiner should also report whether 
intervertebral disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months, and, if so, the 
frequency and duration of such periods 
should be estimated. The examiner should 
also report whether the intervertebral 
disc disease causes any neurologic 
disability. The examiner should note any 
paralysis, partial paralysis, neuralgia or 
neuritis, and express an opinion as to the 
severity of such symptoms in terms of 
being slight, moderate, moderately severe, 
or severe.  

2.  The RO should also undertake to 
arrange for the veteran to undergo a VA 
examination for the purpose of determining 
the current manifestations and severity of 
his service-connected shell fragment wound 
residuals of the left thigh. The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination and the examiner should 
acknowledge such review in the examination 
report. All necessary tests and studies 
should be conducted, and the examiner 
should review the results of any testing 
prior to completion of the report. The 
claims folder must be provided to the 
examiner. The examiner should describe all 
residuals of the left thigh shell fragment 
wound and specifically report active and 
passive ranges of motion of the affected 
areas, and note at what point, if any, the 
veteran experiences painful motion. If 
possible, a distinction should be made 
between disability due to the veteran's 
shell fragment wound to the left thigh and 
such due to his service connected left 
knee disability and service connected low 
back disability. Additionally, the 
examiner should render an opinion on the 
extent, if any, of any loss of power, 
weakness, lowered threshold of fatigue, 
fatigue pain, impairment of coordination, 
uncertainty of movement, or pain in the 
affected areas, and should portray these 
factors in terms of any additional loss in 
range of motion. The examiner should also 
identify any loss of deep fascia or muscle 
substance or impairment of muscle tonus 
due to the veteran's left thigh injury and 
should specifically note the presence or 
absence of retained foreign bodies in his 
left thigh. The examiner should identify 
any nerve(s) affected by residuals of the 
shrapnel wound, and note whether any 
impairment of sensation, paralysis, 
neuritis or neuralgia is present, and 
whether it affects an entirely different 
function from that affected by any muscle 
injury(ies) to the area. For each nerve 
affected, the examiner should comment on 
how it is manifested and its severity. All 
findings should be reported in detail, and 
a complete rationale must be given for any 
opinion expressed.

3. After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claims for increased ratings for his low 
back disability, his left knee disability 
and his residuals of a shrapnel wound to 
the left thigh. If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto. 
The case should then be returned to this 
Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


